           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF MISSOURI
                        WESTERN DIVISION

UNITED STATES OF AMERICA,           )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )      Case No. 19-00087-01-CR-W-HFS
                                    )
CAROL L. DILLE,                     )
                                    )
                  Defendant.        )

                        MOTION FOR CONTINUANCE
                           WITH SUGGESTIONS

      COMES NOW the defendant, Carol L. Dille by and through her counsel,

Travis D. Poindexter, Assistant Federal Public Defender for the Western

District of Missouri, in accordance with Rule 47, Fed. R. Crim. P., and Rule 7.0

(b) and (c) of the Local Rules of Procedure for the United States District Court

for the Western District of Missouri, and moves this Court, pursuant to 18

U.S.C. §3161(h)(7)(A) and (B), to remove this case from the Accelerated Joint

Criminal Trial Docket scheduled to commence October 28, 2019, and to

continue this case until the Accelerated Joint Criminal Trial Docket scheduled

to commence on February 10, 2020.

      SUGGESTIONS IN SUPPORT OF MOTION FOR CONTINUANCE

      1.    On March 6, 2019, an Indictment was filed charging defendant

with three counts of Wire Fraud in violation of 18 U.S.C §§ 1343; one count

of Theft of Government Money in violation of 18 U.S.C. §§641; one count of

Aggravated Identity Theft in violation of 18 U.S.C. §1028A and two counts of



        Case 4:19-cr-00087-HFS Document 14 Filed 09/30/19 Page 1 of 3
Bankruptcy Fraud – False Oaths and Claims in violation of 18 U.S.C. 152.

      2.      The Federal Public Defender’s Office was appointed to represent

Ms. Dille.

      3       Counsel needs more time to conduct investigation into the case,

consult with Ms. Dille about her legal options and prepare for trial.   One prior

continuance was granted

      4.      Courtney Pratten Assistant United States Attorney, has indicated

that she has no objections to this continuance.

      5.      This continuance is sought not for purpose of dilatory delay, but

is sought in truth and fact that the defendant may be afforded due process of

law under the Fifth Amendment to the United States Constitution. In

accordance with 18 U.S.C. § §3161(h)(7)(A) and (B)(iv), it is submitted that

the above-stated reasons for a continuance outweigh the best interests of the

public and the defendant to a speedy trial, which is required by 18 U.S.C. §

3161(c)(1).

      6.      Under the provisions of 18 U.S.C. § 3161(h)(7)(A) the period of

time until the next criminal trial docket should be excluded in computing the

period of time in which the defendant should be brought to trial under the

provisions of the Speedy Trial Act.

      WHEREFORE, the defendant, Carol L. Dille, respectfully requests this

Court, pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (B), to remove this case

from the Accelerated Joint Criminal Trial Docket scheduled to commence

                                        2


          Case 4:19-cr-00087-HFS Document 14 Filed 09/30/19 Page 2 of 3
October 28, 2019, and to continue this case until the Accelerated Joint

Criminal Trial Docket scheduled to commence on February 10, 2020.



                                         Respectfully submitted,

                                         /s Travis D. Poindexter
                                         TRAVIS D. POINDEXTER
                                         Assistant Federal Public Defender
                                         1000 Walnut, Suite 600
                                         Kansas City, MO 64106
                                         (816) 471-8282
                                         ATTORNEY FOR DEFENDANT




                       CERTIFICATE OF SERVICE

     It is hereby CERTIFIED that on September 30, 2019, the foregoing

motion was electronically filed and delivered on the ECF System.

                                         /s Travis D. Poindexter
                                         Travis D. Poindexter




                                     3


       Case 4:19-cr-00087-HFS Document 14 Filed 09/30/19 Page 3 of 3
